Those branches of the defendant’s motion which were pursuant to CPLR 5015 (a) (4) to vacate an order dated October 4, 2012, entered upon its default in answering the complaint, and pursuant to CPLR 3211 (a) (8) to dismiss the complaint for lack of jurisdiction, should have been granted. The defendant demonstrated that it was not a jural entity amenable to suit and, in any event, that service of the complaint was defective (see Pearson v 1296 Pac. St. Assoc., Inc., 67 AD3d 659 [2009]; Sheldon v Kimberly-Clark Corp., 111 AD2d 912 [1985]; Flint Cr. Campground v Cator, 29 Misc 3d 1216[A], 2010 NY Slip Op 51851[U] [Yates County Ct 2010]; CPLR 308).
The plaintiffs’ remaining contentions are without merit. Skelos, J.P., Dillon, Dickerson and Austin, JJ., concur.